 TRIANGLE SHEET METAL WORKS, INC.Triangle Sheet Metal Works, Inc. and Glen Lang-staff and Krishna Maharaj. Cases 29-CA-7179and 29-CA-7637September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 10, 1981, Administrative Law JudgeJulius Cohn issued the attached Decision in thisproceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc.. 91 NLRB 544 (1950), enfd. 88 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.The General Counsel also excepted to the Administrative Law Judge'sfailure to find that Respondent violated Sec. 8(a)(3) and (1) of the Act bylaying off employee Maharaj, relying, in part, on testimony concerningcertain statements made to Maharaj by Respondent's officials. The Ad-ministrative Law Judge does not specifically mention this testimony.Even assuming, arguendo, that these statements were made, we neverthe-less find that the General Counsel has failed to prove by a preponderanceof the evidence that Maharaj's layoff was unlawfully motivated.The Administrative Law Judge erroneously stated that employee Pat-rick did not testify at the hearing and that 26, rather than 25, employeeswere laid off by Respondent on November 9 and 10. 1978. These inad-vertent errors do not affect our decision herein.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge: This casewas heard at Brooklyn, New York, on March 24 andApril 14 and 15, 1980. Upon a charge filed and served onMay 9, 1979, the Regional Director for Region 29 issueda complaint on July 31, 1979, alleging that TriangleSheet Metal Works, Inc., herein called Respondent, laid258 NLRB No. 66off and refused to recall or reinstate Glen Langstaff be-cause of his protected concerted activities, and becausehe gave testimony under the Act, in violation of Section8(a)(1), (3), and (4) of the National Labor Relations Act,as amended. Subsequently, a charge was filed and servedon December 3, 1979, upon which the Regional Directorissued a complaint on January 29, 1980, alleging that Re-spondent, having recalled Krishna Maharaj to his formerposition on August 1, 1979, discharged him on that datebecause of his protected concerted activities, and becausehe gave testimony under the Act, in violation of Section8(a)(1), (3), and (4) of the Act. Thereafter the RegionalDirector issued an order dated February 14, 1980, con-solidating these two complaints for hearing. Respondentfiled answers denying generally the commission of theunfair labor practices alleged in the complaints.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefswere submitted by the General Counsel and Respondentwhich have been carefully considered. Upon the entirerecord in this case and from my observation of the wit-nesses and their demeanor I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein Respondent maintained aprincipal office and place of business in New Hyde Park,New York, and has been engaged in the manufacture,sale, and distribution of sheet metal products, includingduct work for air distribution systems. In the year pre-ceding the issuance of the complaints herein, Respond-ent, in the course of its business and operations, pur-chased goods in excess of $50,000, and sold goods inexcess of $50,000, of which products valued in excess of$50,000 were shipped directly to States of the UnitedStates other than the State of New York. Respondentadmits and the Board has found that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.'II. THE LABOR ORGANIZATIONS INVOLVEDLocal 28, Sheet Metal Workers International Associ-ation, AFL-CIO, herein called Local 28, and Local 282,International Brotherhood of Teamsters, Chauffeurs,Warehousemen, and Helpers of America, herein calledLocal 282, are labor organizations within the meaning ofSection 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. Case 29-CA-7179-Glen Langstaff1. BackgroundIn the case reported at 238 NLRB 517, the Boardfound that Respondent had laid off Glen Langstaff onJuly 2, 1976, in violation of Section 8(a)(l) and (3) of theAct. Thereafter the U.S. Court of Appeals for theL 237 NLRB 364 (1978): 238 NLRB 517 (1978).467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSecond Circuit enforced the Board's Order on June 18,1979, and ultimately the Regional Director issued a back-pay specification on August 31, 1979. In the meantime,shortly after the Administrative Law Judge had issuedhis Decision in the original case, Respondent offered andLangstaff accepted reinstatement to his prior position onJune 26, 1978. Once more on November 9, 1978, Re-spondent laid off Langstaff and did not offer him rein-statement until August 1979 when he refused to acceptit.2. Facts and discussionThe General Counsel contends that Langstaffs layoffby Respondent in November 1978 was the result of hisinvolvement in the prior unfair labor practice case as adiscriminatee and because he gave testimony under theAct. Great reliance is placed on the fact that Langstaffcould operate almost every machine utilized in the plant,a determination made by the Board in the prior case. Re-spondent's superintendent, Biegler, confirms this abilityof Langstaff and further testified that he could not recallever placing Langstaff's name on any layoff list which hewas called upon, as a matter of practice, to submit to thevice president. A counterbalancing factor, however, isthat seniority by contract is not a factor with regard tolayoff or recalls, and, in short, there is no seniorityamong the Local 28 sheet metal mechanics employed byRespondent. Also as a matter of policy, employees, aftera layoff, are retained on the basis of the current needs forproduction.The records reveal that Respondent commencedlaying off sheet metal mechanics in October 1978 untilthe latter part of that year. Thus, 13 were laid off on Oc-tober 3, 2 on November 3, 26 on November 9 and 10,and 17 on December 15. Langstaff was among the 26laid off on November 9, of whom 3 had over 20 years'experience, considerably more than Langstaff.Since it is established that seniority is not a factor forrecall or layoff, I place no reliance on the General Coun-sel's analysis tending to show that a few people with lessseniority than Langstaff were retained after his layoff onNovember 9, as it ignores a number of employees withgreater seniority who were laid off before or at the sametime that he was. Moreover I find no great significancein the fact that Langstaff was capable of running all themachines and could do almost any job in the plant. Inthis connection it is noted that, during the 4-1/2 monthsof his reinstatement, Langstaff took 2 weeks of vacationand was absent on several other days. Clearly the oper-ation continued in his absence since the record estab-lishes there were other employees capable of running themachines upon which Langstaff was then working, eventhough they may not have been as versatile as he.The General Counsel also places considerable relianceon certain testimony of Respondent's president, FredZwerling, adduced in the backpay case.2Zwerling stated2 A Decision in that case has been recently issued, JD-(NY)-28-81,March 27, 1981. The parties have agreed that testimony and other evi-dence from that record may be utilized in this case.that during the course of a discussion with Langstaff inapproximately the third week of September 1976, whilethe charges in the prior case were pending, he toldLangstaff the charges filed were in the nature of a politi-cal matter and that he, Langstaff, "was going to be theloser for it." This statement was made in context ofZwerling's alleged attempt to have the charges droppedon the basis of Langstaff being reinstated to his job atthat time. I found, in the backpay case, that the conver-sation as a whole did not give rise to a conclusion thatRespondent had made an unconditional offer to Lang-staff to return to work. However, to use the statementthat Langstaff was going to be a loser to bolster a chargethat his layoff more than 2 years later was discriminatori-ly motivated is stretching a bit too far. Even at the timeit was made the remark was ambiguous and could havevarious meanings; for example, Zwerling's statement thatthe pending unfair labor practice charges and complaintin 1976 were politically motivated, taken together withhis conditional offer to reinstate Langstaff, could verywell have meant that Langstaff, by not accepting theoffer, would continue to lose wages, or may lose thecase. If such interpretation is placed on Zwerling'swords it could have no relevance to the layoff in No-vember 1978.The General Counsel finally relies on the testimony ofLangstaff at the hearing to the effect that, shortly afterhis recall and reinstatement in June 1978, Zwerling toldhim to obtain the withdrawal of the charges in the un-derlying case. Although Zwerling did not appear at thehearing, he testified at the backpay hearing that he hadonly two or three conversations with Langstaff in thelatter part of 1976 when he tried to persuade Langstaffto return to work and withdraw the charges. Langstaffstestimony on this point is uncorroborated. I find it diffi-cult to believe that Zwerling was still attempting, 2 yearslater and after issuance of an administrative law judge'sdecision, to convince Langstaff to withdraw the charges.This is particularly so when it is considered that the de-cision was in Langstaff's favor and, in any case, he hadno power to withdraw the charge. At this point I believethat Zwerling was probably better advised. In any eventsuch statement, even if made, would appear to have littleprobative value as to whether Langstaff's layoff in thefollowing November was discriminatorily motivated.The existence of such elements as a prior unfair laborpractice complaint, in which Langstaff was found tohave been discriminatorily terminated, and his giving tes-timony under the Act, all occurring at least 2 years inthe past, are not in themselves sufficient to establish thatRespondent was unlawfully motivated when it laid offLangstaff in November 1978. No intervening event hasoccurred, nor is there any evidence of contemporaneousstatements manifesting such motive on the part of Re-spondent. This spans a period running from July 1976when Langstaff was originally discharged until Novem-ber 1978 when he was laid off and, interestingly, another6 months before the instant charge was filed. Assumingthat the General Counsel had established a prima faciecase by virtue of reliance on the animus created by theoriginal discharge, which I believe to be doubtful, Re-468 TRIANGLE SHEET METAL WORKS, INC.spondent has amply rebutted it by the evidence to theeffect that Langstaff was included among 26 employeeslaid off November 9 for economic reasons, one of aseries of layoffs occurring from October through Decem-ber 1978. In reaching this conclusion I rely on the factthat seniority is not a consideration under the Local 28agreement, and, as previously noted, the fact that Lang-staff was capable of performing a large number of tasksis of no avail when it is clear that his work was alwayscovered by other employees during his absences. Finally,as noted, there is no evidence of unlawful conduct sincethe original case. In sum, I conclude that the GeneralCounsel has not established by a preponderance of evi-dence that Respondent unlawfully and discriminatorilylaid off Langstaff on November 9, 1978. Accordingly, Ishall recommend dismissal of the complaint in Case 29-CA-7179.B. Case 29-CA-763 7-Krishna Maharaj1. BackgroundMaharaj was one of several employees found to havebeen discriminatorily terminated in 1976 by the Board in237 NLRB 364. Prior thereto he had been employed atRespondent's College Point plant. On April 3, 1978, Re-spondent recalled Maharaj to a job at its New HydePark plant and retained him until May 5 when he wasagain laid off. Maharaj was also one of the discriminateesin the backpay case concerning which a SupplementalDecision was recently issued. Unlike the situation pre-vailing under the Local 28 contract referred to in theLangstaff case, the Local 282 contract provided for se-niority according to length of service in the plant. Theseniority list established thereunder included warehouse-men and three skilled maintenance men. Despite differ-ences in seniority, it is clear that the maintenance em-ployees had skills and abilities not possessed by warehou-semen such as Maharaj.2. Facts and conclusionsDuring his employment from 1974 to his discharge in1976, Maharaj was a warehouseman at College Pointwhere he operated a forklift. While he worked at NewHyde Park in April 1978, he also was assigned dutiessuch as loading and unloading trucks, moving ducts, andsweeping. After his layoff in May 1978, concerningwhich, incidently, no contention of illegality is made,Maharaj would return to Respondent from time to timeseeking employment. According to Maharaj, during oneof these visits in 1979, he noted a strange man named"Amos" working at the plant. Maharaj stated that he at-tempted to see Benjamin Silverstein, an officer of Re-spondent, to find out what the new fellow was doingworking there. He said he was unable to see Silversteinbut spoke to him on the phone and was told to get offthe premises. Maharaj stated he then went to the Unionto complain about the new man working for Respondent.As a result of this complaint to the Union, Maharaj wasdirected to report to work at the Company.Maharaj did come to work on August 1, 1979. He wasgiven an assignment by Miles, one of the maintenancemechanics and the current shop steward. Miles had Ma-haraj paint a duct which took him a couple of hours todo. He was then given an electrical box to rewire butwas unable to do it. Miles reported this to Silversteinwho paid Maharaj for a full day and told him that hewas unable to perform the maintenance work. Respond-ent's answer admits the allegation of the complaint thatMaharaj was discharged. However Silverstein testifiedthat he told Maharaj he was being laid off, despite thefact that the Company, under the policy of the Local 282contract, had the right to discharge a warehousemanwho insisted on bidding for a maintenance mechanic'sjob and then was unable to perform the work. This issomewhat contradicted by the testimony of Miles whostated that Silverstein told him before Maharaj reportedto work on August 1 that he would be fired if he couldnot perform. In any event whether Maharaj was dis-charged or laid off makes no difference to the ultimateoutcome of this case.Silverstein testified, without contradiction, that thetwo maintenance mechanics who were employed in early1979 were Miles and Ortoleva. He said that Ortoleva re-tired on June 9 of that year and consequently Respond-ent needed another man who could fully perform all ofthe maintenance work. None of the warehousemen cur-rently employed, all of whom were senior to Maharaj,was qualified for this work nor did anyone apply. Aneffort was made to recall John Cutrone, a maintenancemechanic and one of the discriminatees who had beendischarged along with Maharaj in the previous case, buthe was employed elsewhere and was not immediatelyavailable. Silverstein then hired Amos Laudman on July30, 1979. Laudman had not previously been employed byRespondent and therefore had no seniority. Silversteinstates he was informed one day that Maharaj was at theplant demanding to be employed since Laudman was noton the seniority list. He said he tried to have Miles ex-plain that the need was for a maintenance man and nowarehouseman claimed the job. Miles himself decidedthat Local 282 should be called, which he did in thepresence of Maharaj. The business agent, Gesualdi,called Silverstein and insisted that he employ Maharajfor a day with the stipulation that he be employed to dothe maintenance work which he was claiming. Silver-stein then notified Miles that Maharaj was to come in towork for the day. On August when Miles reported thatMaharaj could not do the maintenance work, Silversteinsaid he gave Maharaj a check and told him he was beinglaid off because he was unable to do the work, but hewould remain on the seniority list for future warehousework if needed. As a sequel to this incident, Laudmanwas laid off on August 28, 1979, when Cutrone wasavailable and put on full-time employment. Cutrone,apart from his mechanical abilities, had originally beenhired in 1974 to substitute for Ortoleva who then was ona long leave of absence. He had greater seniority thanMaharaj and no one else thereafter was hired for ware-house work with less seniority than Maharaj.While there really is no great variance in the recitationof the facts, I would credit the version as testified by Sil-verstein as the most logical and credible. There is no realclaim on the part of Maharaj that he was capable of per-469 DECISIONS OF NATIONAL LABOR RELATIONS BOARDforming the type of maintenance work done by the re-tired Ortoleva, or Miles or Cutrone. Although there istestimony not only by Maharaj but also by Miles thatwarehousemen upon occasion assisted the maintenancemechanics in their work, there is no probative evidencethat these people were able to perform the mechanicalwork done by the three named mechanics. To the con-trary, there is testimony to the effect that even theseskilled mechanics had to do some of their work in col-laboration with the engineers. In this connection it maybe noted that Earl Patrick, one of the names mentionedby Maharaj as having done some maintenance work, wasa warehousemen, a shop steward, and had been thecharging party in the underlying case which led to thefinding that Maharaj and others were discriminatorilydischarged in 1976. Patrick was senior to Maharaj, em-ployed on August 1, 1979, and of course had not appliedfor the job for which Laudman was temporarily hired.Nor did Patrick testify at this hearing.The only other evidence in support of the complaintallegation that Maharaj was discriminatorily dischargedon August I was Maharaj's testimony concerning a tele-phone call to Silverstein at some period subsequent tothe August 1 incident. He said he called Silverstein fromhis house and stated he needed work and Silverstein toldhim to go to the union hall. Maharaj did this and spoketo Gesualdi, the union official. A call was then made toSilverstein in the course of which Maharaj asked why hehad work for Cutrone and not for him. Silverstein alleg-edly replied that he should discuss that with Earl Patrickin the union hall. Apart from the fact that Cutrone, asnoted above, was not only a full-fledged maintenancemechanic but was in any event senior to Maharaj, Icannot find any violation of the Act or animus in thestatement of Silverstein, if he indeed made it, that Ma-haraj should take the matter up with the Union.The same conclusion is reached in this case as in theLangstaff case. There has been no evidence presentedwith respect to any event, or conduct, or statementsmade by Respondent or its agents which would indicatethat Respondent unlawfully discharged or laid off Ma-haraj on August 1 when he was given a day's work. Thefact that Maharaj was unlawfully discharged in 1976 isnot sufficient to give rise to the conclusion that he wasaccorded the same treatment in August 1979, 3 yearslater. The seniority argument, which was unavailable toLangstaff, was sought to be made here. The recordshowed that no one was employed by Respondentduring the relevant period with less seniority than Ma-haraj, except Laudman briefly in August and his job wasthat of a mechanic, for which Maharaj was clearly un-qualified. In all the circumstances, I find that the GeneralCounsel has not established by a preponderance of evi-dence that Respondent unlawfully and discriminatorilydischarged or laid off Maharaj on August 1, 1979. Ac-cordingly, I shall recommend dismissal of the complaintin Case 29-CA-7637.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 28 and 282 are labor organizations within themeaning of Section 2(5) of the Act.3. Respondent has not engaged in the unfair laborpractices alleged in the consolidated complaints.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER3The complaints are dismissed in their entirety.3 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.470